                           Case 21-11260-KHK          Doc 7       Filed 07/21/21 Entered 07/21/21 15:37:38                      Desc Main
                                                                  Document      Page 1 of 2




                                                         IN THE UNITED STATES BANKRUPTCY COURT
                                                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                   ALEXANDRIA DIVISION
                                In re:
                                MICHAEL STEPHEN VAUGHN,                                            CHAPTER 13
                                                  DEBTOR.                                          CASE NO. 21-11260-KHK

                                                  OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
                                                                                  NOTICE

                                YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS CAREFULLY AND DISCUSS T HE M WITH
                                YOUR ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. (IF YOU DO NOT HAVE AN ATTORN EY, YO U
                                MAY WISH TO CONSULT ONE.)

                                IF YOU DO NOT WISH THE COURT TO SUSTAIN THE OBJECTION SOUGHT HEREIN, OR IF YOU WANT THE COURT
                                TO CONSIDER YOUR VIEWS ON THE OBJECTION, THEN YOU MUST ATTEND THE HEARING O N T HIS MAT TE R,
                                OTHERWISE, THE COURT MAY DEEM OPPOSITION WAIVED, TREAT THE OBJECTION AS CONCEDED, AND ISSU E
                                AN ORDER SUSTAINING THE OBJECTION WITHOUT FURTHER N OTICE OR HEARING.

                                THE HEARING IS SCHEDULED TO BE HELD ON SEPTEMBER 8, 2021 AT 1:30 PM AT
                                THE U.S. BANKRUPTCY COURT, ALEXANDRIA DIVISION, 200 S. WASHINGTON
                                STREET, ALEXANDRIA, VA 22314, IN COURTROOM NUMBER III, 3RD FLOOR.


                                         COMES NOW, Wells Fargo Bank, N.A. (“Secured Creditor”), by Counsel, and objects
                                to the confirmation of the Chapter 13 Plan (the “Plan”) and in support thereof, represents
                                unto the Court:
                                         1.       Secured Creditor has a claim against the property of the Debtor located at
                                1072 Light House Drive, Corolla, NC 27927 by virtue of the Note and accompanying Deed of
                                Trust.
                                         2.       Secured Creditor is in the process of preparing and filing a Proof of Cl aim in
                                this case, which will reflect pre-petition arrears of approximately $14,506.92.
                                         3.       The Plan makes no provision for Secured Creditor’s claim.
                                         4.       Although the Plan refers to post-petition payments being paid outside of the
                                Plan in the Nonstandard Plan Provisions, the Property is not listed. Also, section 12 of the
                                Plan     states   that     the     Debtor    is   seeking      a     sale      but    does     not   specify
                                which      property      or      provide    any   additional        details.    The     Plan    does    not
                                contain any contingency provision if the sale of the Property is unsuccessful. Debtor does
Johnie R. Muncy, Esquire
Counsel for Secured Creditor
Samuel I White, P.C.
Bar No. 73248
1804 Staples Mill Road
Suite 200
Richmond, VA 23230
(757) 490-9284
File No. 78702
Case 21-11260-KHK      Doc 7     Filed 07/21/21 Entered 07/21/21 15:37:38           Desc Main
                                 Document      Page 2 of 2



     not propose a timeline for completion of this alleged potential sale.              Secured
     Creditor objects to the ambiguity contained in the filed Plan with regard to timely paymen t
     in full. Secured Creditor objects to the lack of adequate protection contained in the vague
     provisions of the Plan.
            5.      Any Chapter 13 Plan proposed by the Debtor must provide for and
     eliminate the objections specified above in order to be feasible and to provide adequate
     protection to this Secured Creditor.    It is respectfully requested that this Court deny
     confirmation of the Plan.
            WHEREFORE, the undersigned requests as follows:
            1.      That confirmation of the proposed Plan be denied;
            2.      Debtor be required to modify the Plan to honor the terms and conditions of
     the Deed of Trust; and
            3.      For such other relief as this Court deems proper.
                                                  Wells Fargo Bank, N.A.


                                                  By: /s/JOHNIE R. MUNCY
                                                  Eric D. White, Esquire, Bar No. 21346
                                                  Johnie R. Muncy, Esquire, Bar No. 73248
                                                  1804 Staples Mill Road, Suite 200
                                                  Richmond, VA 23230

                                                  D. Carol Sasser, Esquire, Bar No. 28422
                                                  596 Lynnhaven Parkway, Suite 200
                                                  Virginia Beach, VA 23452

                                                  Samuel I. White, P.C.
                                                  Tel: (757) 490-9284
                                                  Fax: (757) 497-2802(757) 490-8143
                                                  jmuncy@siwpc.com

                                     CERTIFICATE OF SERVICE

            I certify that on July 21, 2021, the foregoing Objection was served via CM/ECF on
     Thomas P. Gorman, Trustee, and Amir Raminpour, Counsel for Debtor, at the email
     addresses registered with the Court, and that a true copy was mailed via first class mail,
     postage prepaid, to Michael Stephen Vaughn, Debtor, 6641 Wakefield Drive, Alexandria, VA
     22307-6878.

                                                  /s/JOHNIE R. MUNCY
                                                  Johnie R. Muncy, Esquire
                                                  Samuel I. White, P. C.
